office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b01 iglazman postf-119155-12 third party communication none date of communication not applicable uilc date november to from associate area_counsel group large business international senior counsel branch income_tax accounting subject -------------------- corporation disaster casualty_loss deduction this chief_counsel_advice responds to your request for assistance for purposes of our discussion we have changed the order in which the issues are presented this advice may not be used or cited as precedent legend ------------------------------------ taxpayer ------- year ------- year ---------------------- date ---------------------- date ------------------------------------ date --------------------- date --------------------- date ------------------------- date ------------------------ date -------------------------- date ----------------------- date date ------------------------ hurricane ------------------------ hurricane ------------------ postf-119155-12 tax_return -------------- tpa x -------------------------------------------------- issue sec_1 may a taxpayer make the election to deduct a disaster casualty_loss in the preceding tax_year under sec_165 of the internal_revenue_code and sec_1_165-11 of the income_tax regulations on an informal claim_for_refund if a taxpayer is allowed to make the sec_165 election on an informal claim_for_refund did the taxpayer in this case timely file an informal claim_for_refund for year under sec_1_165-11 must the sec_165 election be made on a return amended_return or claim_for_refund for the year preceding the disaster or may the taxpayer make the election by submitting a statement with the tax_return for the year of the disaster conclusion sec_1 under sec_1_165-11 the sec_165 election must be made on a return amended_return or claim_for_refund we interpret the last option as requiring a formal refund claim in appropriate circumstances however we believe that a sec_165 election that is made on a document meeting the requirements of an informal claim_for_refund for purposes of sec_6402 and sec_6511 may be effective to meet the deadline in sec_1_165-11 for making the sec_165 election however such a filing should be perfected by subsequently filing a formal refund claim the taxpayer did not make the sec_165 election on a document qualifying as an informal claim_for_refund within the period for making the election set out in sec_1_165-11 which expired on date sec_1_165-11 requires a taxpayer to make the sec_165 election on a return amended_return or claim_for_refund for the year preceding the disaster accordingly the statement filed with the taxpayer’s year return was not effective as a sec_165 election it was also filed after the period for making the election under sec_1_165-11 had expired facts the taxpayer is a corporation that uses the calendar_year as its tax_year the examination of the taxpayer’s tax_return for year commenced on date on date the taxpayer received an examination plan the plan for the examination of the postf-119155-12 tax_return for year according to the plan all taxpayer proposed adjustments tpas submitted by the taxpayer had to be individually numbered and formatted in a specified manner during year the taxpayer sustained losses from hurricane sec_1 and we assume for purposes of this discussion that these were disaster losses eligible for the sec_165 election the taxpayer did not elect to claim the disaster losses as a deduction on its tax_return for year which according to the internal revenue service’s records was filed on date on date the taxpayer submitted a two-page document the date document advising examination that the taxpayer was proposing an adjustment to the taxpayer’s tax_return for year the document indicated that the proposed_adjustment was an election pursuant to sec_165 and sec_1_165-11 to take into account in year disaster losses sustained by the taxpayer in year although the first page of the date document stated that the enclosure the second page of the document was a taxpayer proposed_adjustment the second page did not have a designated tpa number and was not presented in the format specified by the plan the document stated that disaster losses were suffered at various taxpayer facilities in various states as a result of both hurricanes the document did not propose an adjustment but stated that the final amount of casualty losses subject_to the deduction would be provided in a final taxpayer proposed_adjustment at a later date the taxpayer did not specify which losses were the subject of the election which facilities were affected which state the losses occurred in which hurricane caused the losses the nature of the damage or the amount of the losses on date the original due_date for the year tax_return the period for making the sec_165 election for the year losses expired during monthly meetings following date the taxpayer informed examination that it intended to file a claim with respect to the disaster losses on date the taxpayer filed its tax_return for year a copy of the date document was attached to the year return on date the taxpayer submitted tpa x the tpa was numbered and in the format required by the plan the tpa stated that the taxpayer was making the sec_165 election for one particular loss at one particular location in a particular state as a result of one of the hurricanes hurricane the tpa claimed a specific amount as a negative adjustment to taxable_income it stated that it was not a revision of a previous tpa the taxpayer asserts that the year return was filed on a different date this would not affect the current analysis postf-119155-12 on date examination sent taxpayer an e-mail informing the taxpayer that the service could not accept tpa x because the regulations require the taxpayer to file a formal claim_for_refund to make the sec_165 election in response the taxpayer filed a protest on date and a supplemental protest on date law and analysis sec_165 of the internal_revenue_code provides that any loss attributable to a disaster occurring in an area subsequently determined by the president of the united_states to warrant assistance by the federal government under the disaster relief and emergency assistance act may at the election of the taxpayer be taken into account for the taxable_year immediately preceding the taxable_year in which the disaster occurred sec_1_165-11 of the income_tax regulations provides that a sec_165 disaster_loss must be made by filing a return an amended_return or a claim_for_refund clearly showing that the election has been made in general the return or claim should specify the date or dates of the disaster which gave rise to the loss and the city town county and state in which the property which was damaged or destroyed was located at the time of the disaster under sec_1_165-11 the sec_165 election must be made on or before the later of the due_date without regard to extensions for filing the income_tax return for the taxable_year in which the disaster actually occurred or the due_date with extensions for filing the income_tax return for the taxable_year immediately preceding the taxable_year in which the disaster actually occurred sec_301_6402-2 of the regulations on procedure and administration provides that the claim_for_refund must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof in addition the statement of the grounds and facts must be verified by a written declaration that it is made under the penalties of perjury a claim which does not comply with this paragraph will not be considered for any purpose as a claim_for_refund_or_credit sec_301_6402-3 of the income_tax regulations provides that in the case of an overpayment of income taxes for a taxable_year of a corporation for which a form_1120 has been filed a claim_for_refund shall be made on form 1120x amended u s_corporation income_tax return issue sec_165 election on informal refund claim postf-119155-12 the regulations in sec_1_165-11 prescribe the proper time and manner for making a sec_165 election to be effective an election must be made on a qualifying document an election that is not made on a return or an amended_return presumably a non- refund amended_return must be made on a claim_for_refund we interpret that reference as incorporating the requirements for an effective refund claim under sec_6402 and the corresponding regulations and case law thus a sec_1_165-11 election that is made on a claim_for_refund must meet the requirements under both sec_1_165-11 and sec_6402 according to the sec_6402 regulations a claim_for_refund by a corporate taxpayer should be made on form 1120x the regulations further provide that the statement of the grounds and facts in support of the refund claim must be verified by a written declaration that it is made under the penalties of perjury see sec_301_6402-2 and sec_301_6402-3 nevertheless the courts have recognized the informal claim concept for all taxpayers including corporate income taxpayers who under the regulations otherwise should have filed a timely claim on form 1120x see eg 32_fedclaims_636 although formal claim on form 1120x was untimely in part written submissions to irs other than the form 1120x -- when combined with background knowledge of irs auditors -- found to be valid informal claim 783_f2d_190 fed cir a number of courts have held that various documents other than returns may qualify as informal claims for refund however such informal claims must have a written component and must meet certain specificity criteria such as a clear request for a refund sufficient details and the grounds for the refund id pincite there are no rigid guidelines for informal claims except that such a claim must have a written component and should adequately apprise the internal_revenue_service that a refund is sought and for certain years the sec_6402 regulations require taxpayers to seek income_tax refunds via tax returns or amended tax returns the sec_1_165-11 regulations contain broader language than the sec_6402 regulations requiring that taxpayers make the disaster_loss election by filing a return an amended_return or a claim_for_refund because the courts do not view the more specific language of sec_6402 as a bar to informal claims for refund we conclude that the language used in sec_1_165-11 would not bar the use of informal claims for refund providing that all of the elements of the informal claim doctrine are satisfied as well as the requirements of sec_1_165-11 in appropriate circumstances therefore we believe that a sec_165 election that is made on a document meeting the requirements of an informal claim_for_refund for purposes of sec_6402 and sec_6511 may be effective to meet the deadline in sec_1_165-11 for making the taxpayer suggests that because sec_1_165-11 refers to an amended_return separately from a claim_for_refund the latter phrase must refer to some document other than an amended_return we interpret the regulation as intended to cover for example a situation in which an amended_return reduces the amount to be paid and is not itself a refund claim not as raising the negative implication the taxpayer suggests see note below postf-119155-12 the sec_165 election however such a filing should be perfected by subsequently filing a formal refund claim issue whether the taxpayer filed a qualifying informal claim it is unclear whether the taxpayer claims that that the two-page document submitted to the irs on date amounted to an informal claim making the sec_165 election in any case we conclude that the document did not satisfy the requirements of either sec_6402 or sec_1_165-11 the date document lacked the necessary elements of an informal claim_for_refund under sec_6402 although the first page of the document stated that the enclosure the second page of the document was a taxpayer proposed_adjustment the second page did not have a designated tpa number and was not presented in the format specified by the plan the document stated that disaster losses were suffered at various taxpayer facilities in various states as a result of both hurricanes the document did not specify which losses were the subject of the election which facilities were affected which state the losses occurred in which hurricane caused the losses the nature of the damage or the amount of the losses moreover the document did not propose an adjustment but stated that the final amount of casualty losses subject_to the deduction would be provided in a final taxpayer proposed_adjustment at a later date at most it averred that the taxpayer would submit a refund claim in the future the courts have generally found such claim to be filed later notifications to fail as informal claims see eg d’amelio v unite679_f2d_313 3d cir for the same reasons the date document is deficient as an election under sec_1_165-11 for example a sec_1_165-11 election is generally made on a disaster- by-disaster basis see sec_1_165-11 but the date document which was almost completely open-ended with respect to the location and nature of the damage did not provide a basis for determining whether a purported election was being made with respect to hurricane hurricane or both each hurricane was a separate declared disaster if under the taxpayer analysis the date document was an election for both then it would be unclear whether the document filed by the taxpayer on date tpa x which only purported to make the sec_165 election with respect to hurricane was an implicit revocation of the hurricane election under the taxpayer’s analysis its date election with respect to hurricane might arguably still be in effect dormant but capable of perfection indefinitely - clearly an absurd result we recognize that a filing may be effective as a sec_165 election even if certain details must be furnished later however we do not believe that a vague placeholder document such as the date document - indefinite as to the nature scope and location of the claimed losses which state they occurred in which disaster they resulted from or even whether an election or elections were being made - is the type of document contemplated in the sec_165 regulations postf-119155-12 alternatively the taxpayer contends that the more specific documents submitted to the irs on dates and tpa x and the initial protest represented an informal claim for a refund whether these documents met the requirements of sec_6402 is irrelevant in this situation because under the provisions of sec_1_165-11 the taxpayer was required to make a disaster_loss election by date in addition neither tpa x nor the protest can be viewed as perfecting a timely informal claim since neither document was filed on the form prescribed in sec_1_165-11 and as discussed above the date document did not constitute an informal claim_for_refund issue election on disaster-year return finally the taxpayer asserts that a sec_165 election was made by attaching a copy of the date document to the tax_return for year this contention is incorrect for several reasons first as discussed in the last section the year return was filed on date which was after the period for making the sec_165 election had expired on date and no timely informal claim had been filed that the year return could be viewed as perfecting in addition the copy of the date document attached to the year return suffered from the same vagueness as the original date document as discussed above more broadly however it is clear that the return referred to in the sec_1_165-11 regulations is the return or amended_return or claim_for_refund for the year preceding the year of the disaster not the year of the disaster the first sentence of sec_1_165-11 specifies that an election to claim a deduction with respect to a disaster_loss for the taxable_year immediately preceding the taxable_year in which the disaster actually occurred must be made by filing a return an amended_return or a claim_for_refund showing the election the reasonable reading of that sentence is that the return referred is the return of the year for which the election is being made this is logical because by definition the preceding-year return is the return affected by the casualty_loss deduction that is being carried back similarly any refund will be computed by redetermining the tax_liability for the preceding year not the disaster year any possible ambiguity is cleared up by the fact that this interpretation is consistent with the long-standing administrative interpretation of the requirement for many years the service published an annual list of declared disasters as to which the sec_165 election could be made the first such publication issued prior to the sec_1_165-11 regulations provided a taxpayer who qualifies may take the deduction for the loss in the preceding year’s return by electing to do so the election is made by filing the original or an under the third sentence of sec_1_165-11 the election must be made by the later of the unextended due_date of the disaster-year return or the extended due_date of the preceding-year return the fact that both returns are referenced in computing this time period does not mean that the election may be made on either return postf-119155-12 amended income_tax return for the taxable_year preceding the year in which the disaster occurred and taking the deduction for the loss in that return or he may file a claim_for_refund on form_843 and supply the necessary facts and computation to support his claim revrul_63_21 1963_1_cb_37 emphasis added substantially identical language was contained in the lists published each year before and after the regulations were promulgated until the annual list was discontinued when the service determined that taxpayers could find the information online see eg revrul_2003_29 2003_1_cb_587 the taxpayer may elect to claim a deduction for that loss on the taxpayer’s federal_income_tax return for the taxable_year immediately preceding the taxable_year in which the disaster occurred see also pub casualties disasters and thefts p how to deduct your loss in the previous year the taxpayer’s contention is without merit case development hazards and other considerations this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call -------------------- if you have any further questions note that this language sheds light on why the sec_1_165-11 regulations refer to both an amended_return and a claim_for_refund see note above an income_tax refund claim was not always made on an amended_return and an amended_return is not always a refund claim
